Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 1 of 25
                                                                         JAO

                         21-Cr-60048-Altman/Hunt                                      Jan 19, 2021
                            UN IT ED STA TES DISTR ICT CO U R T
                            SO UT H ERN D ISTR ICT O F FLO RID A                                  Miami


                         CaseNo.20-60089-CR-ALTM AN/H UNT(s)
                                       18U.S.C.j1349
                                       18U.S.C.j371
                                       42U.S.C.j 1320a-7b(b)(2)(A)
                                       18U.S.C.j981(a)(1)(C)
                                       18U.S.C.j982(a)(7)
 UNITED STATES OF AM ERICA

 YS.

 M ATTH EW SM ITH and
 ALISA C ATO G G IO ,

               D efendants.


                                SU PER SEDIN G IN D ICTM ENT

        The Grand Jury charges that:

                                  G EN ER AL A LLEG A TIO N S

        Atal1timesm aterialto thisSuperseding lndictment.
                                                        '

                Tricare w as a health care insurance program ofthe U nited States D epartm ent of

  D efense. Tricare provided civilian health benetits for m ilitary personnel,m ilitary retirees,and

  m ilitary dependentsw orldw ide. The Trieare program provided m edicalcoverage forunifonued
   servicem embersincludingthosewhowereactiveduty and reservists.Thisprogram also covered

   survivors,form erspouses,M edalofHonorrecipientsand theirfamilies,and othersregistered in

   theDefenseEnrollmentEligibilityReportingSystem (DEERS).
                 Tricare contracted with Express Scripts,Incorporated (ESI) to administerthe
   prescription drug plan ofthe Tricare program ,including the proeessing and paym entofclaim s.
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 2 of 25



                The Civilian Health and M edicalProgram oftheDepartm entofVeteransAffairs

  (CHAMPVA)wasahealthcareinsuranceprogram oftheUnitedStatesDepartmentofVeterans
  Affairs.CHAM PVA provided health care benefits for a child or spouse,orsurviving child or

  spouse,of a veteran who w as rated as dûpennanentand total''disabled from a service-connected

  disability or who had died w ith such a disability,provided the beneticiary was not otherw ise

  qualified forbenefitsfrom Tricare.
                CHAM PVA contracted with Optumltx toadministertheprescription drug plan of

  the CH AM PVA program ,including the processing and paym entofclaim s.

                TricareandCHAM PVA wereûthealthcarebenefitprogramgsl,''asdefinedbyTitle
   18,United StatesCode,Section24(b),anddiFederalhealth careprogramgsj,''asdetinedinTitle

  42,United StatesCode,Section 1320a-7b(t).
                 ln orderto pay a claim ,Tricare and CH A M PV A required thatthe item or service

   beingbilledmustbemedicallynecessary,properlypreseribedbyalicensedphysicianand actually

   provided to thebeneficiary asclaimed.Asan additionalprerequisite to paying a claim ,Tricare

   and CHAM PVA required healthcareproviderstocollectco-paym entsfrom thebeneficiaryunless

   specifically excepted by law orregulation ancillary to theprovision ofitem sorservices. Asset

   forth in Tricare's policy m anual,requiring beneficiaries to pay for pal4 of the servicesthey

   received discouraged patients from accepting services they did not need.M oreover, it was

   unlawfulto routinely w aive co-paym entsunderany federalhealth insurance program ,including

   Tricare and CH A M PV A .The U .S.D epartm entofH ealth and H um an Serviceshad concluded that

   reducing co-paym entsforbeneficiariesof governm enthealthcare program s,absenta show ing of

   financialhardship,violated the federalanti-kickback statute.Additionally,a co-paym entw aiver

   based on a failure to collectw asprohibited ifitw asnotpreceded by a good faith collection effort.
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 3 of 25



                 Phannacycompoundingwasapracticein which alicensed phannacist,a licensed

  physician,or,in the case ofan outsourcing facility,a person underthe supervision ofa licensed

  phannacist,combined,m ixed,or altered ingredients ofa drugto create a m edication specially

  tailored to the particularneeds ofan individualpatient.

         8.      Tricare strictly limited the use of telem edicine as a method of treating Tricare

  patients. Tricare did notconsidertelem edicine a substitute forin-person health care exceptin

  very lim ited situations. An exam ple of the proper use of a telem edicîne ttvisit''w as w hen the

  patient could not m eeta m edicalprofessionalin person beeause they w ere located in a rem ote

  location.A nother proper use of a telem edicine ûlvisit''w asw hen there w as a particularneed for

  continuity ofcare with a specitic m edicalprofessional.ln addition,the originating site where the

  beneficiary w as located for the telem edicine ûdvisit'' w as required to be a location w here an

  authorized Tricare provider nonnally provided m edical services to Tricare beneficiaries. A

  patient'shom e wasnevera properoriginating site fora propertelem edicine ûûvisit.'' A proper

  telemedicineûlvisit''wasrequired to utilize some form ofvideo technology in which the patient

  and the m edicalprofessionalcould see and visually interactw ith each other.

                      The D efendants.R elated C om panies and lndividuals

                 D iabetic Care Rx,LLC ,a/k/a D CRX lnfusion,a/k/a PatientFirstRenalSolutions,

   d/b/a PatientCareAmerica(PCA)wasacorporation organized underthelawsofthe State of
   Florida,with itsprincipalplaceofbusinesslocated in Broward County,Florida,thatpurpofted to

   prepare and dispense prescription drugs to Tricare,CH AM PVA and other health care benefit

   program beneficiaries.
           10.    M llataRx,LLC tMDataRxlwasabusinessthatpurportedto providemarketing

   servicesto PCA .
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 4 of 25




                E&JHoldings,LLC (E&J Holdings)wasa businessthatpurported to provide

  m arketing servicesto PCA.
         12. PositiveChangeforHealth(PCH)wasan entitythatpurportedtobeanon-protit

  charity.
         13.    M G-
                   l-en w as abusinessthatpurported to provide m arketing senricesto PCA .

         14.    Com pany 1w as abusinessthatpurported to provide m arketing servicesto PCA .

                 Charity 1wasan entity thatutilized the sam ephysicaladdressand bank accounts

  as Com pany 1,and purported to be a non-protitcharity.

                 DefendantM ATTHEW SM ITH,aresidentofFlorida,wasalicensed pharm acist

  and the vice-presidentof PCA in charge ofnon-sterile com pounding operations.

                 D efendantA LISA C AT O G G IO ,a residentofFlorida,w asa licensed phanuacy

  technieian,an em ployee atPCA ,and the executive assistantto M A TTH EW SM IT H .

          18.    Erik Santos,a residentofGeorgia,w asthe ownerand operator ofM llataltx and

   E& J H oldings.
                 M onty Grow ,a residentofFlorida,w asthe ow ner and operatorofM G Ten.

                 Individual1,a residentofCalifornia,operated Com pany 1 and Charity 1.

          21.    lndividuals2-5 w orked atvarioustim es as kûsalesreps''forPCA .

                                              C O U NT 1
                     C onspiracy to C om m itH ealth C are Fraud and W ire Fraud
                                         (18U.S.C.j1349)
                 The G eneralAllegations section ofthis Superseding lndictm ent is re-alleged and

  incorporated by reference asthough fully setforth herein.
                 From in oraround July 2014,through in oraround M arch 2016,in Brow ard County,

   in the Southern D istrictofFlorida,and elsew here,the defendants,
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 5 of 25




                                    M A TTH EW SM ITH and
                                      A L ISA CA TO G G IO ,

 did willfully,thatis,with the intentto furtherthe objectsofthe conspiracy,and knowingly
 com bine,conspire,confederate,and agree with each otherand with others,known and unknown

 to the Grand Jury,including M onty Grow,Erik Santos,Individuals 1-5 and others,to commit

 offenses againstthe United States,thatis:
                to know ingly and w illfully execute a schem e and artifice to defraud a health care

 benetitprogram affecting commercenasdefined in Title 18,United StatesCode,Section 24(b),
 including Tricare and CHA M PV A ,and to obtain,by m eans of m aterially false and fraudulent

 pretenses,representations,and prom ises,m oney and property ow ned by,and underthe custody

  and controlof,health care benefitprogram s,in connection w ith the delivery of and paym entfor

  health care benefits,item s,and services,in violation ofTitle 18,United States Code,Section l347*
                                                                                                  ,

  and
                to knowingly and with the intentto defraud,deviseand intend to devise aschem e

  and artifice to defraud and for obtaining m oney and property by means ofm aterially false and

  fraudulentpretenses,representations,and prom ises,knowing the pretenses,representations,and

  promiseswere false and fraudulentwhen made,and forthe purposeofexecuting the seheme and

  artifice,did know ingly transm it and cause to be transm itted by m eans of w ire com m unication in

  interstateand foreign comm erce,certain writings,signs,signals,picturesand sounds,inviolation

  ofTitle 18,United States Code,Section 1343.
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 6 of 25




                                  Purpose ofthe C onspiracy

               ltw as a purpose of the conspiracy for the defendants and their co-conspiratorsto

 unlawfullyenrichthemselvesby,amongotherthings:(a)payingandreceivingkickbacksforthe
 refenul of Tricare, CHA M PV A , and other health care benefit program beneficiaries and their

 accom panying prescriptions to PCA w ithoutregard to any m edicalnecessity for,or therapeutic

 value of,the prescribed medication;(b) submitting and causing the submission of false and
 fraudulentclaimsto Tricare,CHAMPVA,andotherhealth carebenefitprograms'
                                                                      ,(c)concealing
 the subm ission offalse and fraudulentclaim sto Tricare,CH AM PVA ,and otherhealth carebenefit

 programs'
         ,(d) concealing the receiptand transfer offraud proceeds;and (e) diverting fraud
 proceeds fortheirpersonaluse and benetit,the use and benefitofothers and to furtherthe fraud.

                            M anner and M eans of the Conspiracv

        The m anner and m eans by w hich the defendants and their co-conspirators sought to

 accomplishtheobjectsandpurposeoftheconspiracyincluded,amongotherthings:
               M A TTH EW     SM ITH , A LISA C A TO G G IO , M onty Grow , Erik Santos,

 lndividual 1 and others designed,and caused to be designed,specific fonnulas for com pounded

 drugs, which involved m anipulating active and non-active ingredients used in m aking

 com pounded drugs,forthepurpose ofm axim izing reim bursem entsfrom Tricare,CH A M PV A and

 otherhealth carebenetitprogram s,regardlessofthem edicalandtherapeuticvalue oftheformulas

 oringredientsused.

               M A TTH EW SM IT H , M onty Grow, Erik Santos, lndividuals 1-5 and others

 agreed thatPCA w ould pay Grow ,Santos,Individuals l-5,and others approxim ately forty-five to

 sixty-five percentofthe profits collected by PCA forTricare,CH AM PVA and other health care

 benefitprogram beneficiaries referred by G row ,Santos,lndividuals 1-5,and othersto PCA .
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 7 of 25




                Co-conspirators used call centers,often located in foreign countries,to solicit

 Tricare,CHAM PVA,and otherhealth care benetstprogram beneficiariesto ordercom pounded

 drugsthey did notneed,falsely describing thedrugsas,am ong otherthings,free orno cost,and

 asFDA regulated.
                Co-conspirators induced Tricare, CHAM PVA , and other health care benefit

 program beneticiaries to order compound m edications by, among other things, paying the

 beneficiariesto partieipate in phony drug studiesor surveys,providing them giftcardsorother

 benetits,andpaying them forrecruiting additionalbeneficiaries.
                 Erik Santos,M onty G row ,Individuals l-5 and others offered and paid kickbacks

  andbribesto prescribersto approvepreprintedprescriptionsforexpensivecompounded drugsthat

  Tricare,CH AM PVA ,and otherhealth carebenetitprogram beneficiariesdid notneed,and w ithout

  a legitim ate prescriber-patientrelationship.
                 M ATTHEW SM ITH,ALISA CATOGGIO ,Erik Santos,lndividuals 1-5 and

  othersagreed to w aive and failed to collectrequired co-paym ents from Tricare,CH A M PV A and

  otherhealth care benefitprogram beneficiaries,w ithoutregard to the beneficiaries'ability to pay,

  forpurposes ofinducing the beneficiariesto ordercom pounded drugsthey did notneed and to

  preventthem from cancelingprescriptions.
          10.    lndividual1 created and operated Charity 1,a fictitious entity which represented

  thatit charitably funded co-payments for indigent insurance beneficiaries,for the purposes of

  inducing Tricare,CHAM PVA,and otherhealth carebenefitprogram beneficiariesto orderdrugs

  and concealing PCA 'S lack of legitim ate co-paym ent collection.lndividual 1 and M ATT H EW

   SM ITH agreed to each pay 50% ofthe beneticiaries'co-paym ents through Charity 1 to conceal

   the true source ofthe paym ents.
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 8 of 25




                  M ATTHEW SM ITH ,ALISA CATOGGIO and Erik Santos agreed that al1

 Santos'referred beneficiarieswould bepre-approved forPCH to pay theirco-payments,without

 regard to the patients'ability to pay.Co-eonspiratorsworking with Santosfunded PCH so that

 they could concealthe true source ofthe paym ents.

                  M A TTH EW   SM ITH , A LISA C AT O G G IO , M onty Grow, Erik Santos,

 lndividuals 1-5 and othersconcealed the true natureofthe scheme by,am ong otherthings,using

  sham contractsand fakeinvoicesto concealthekickbaeks,whiting outscriptsto rem oveevidence

  ofbeneficiary referrals,and lying to insurance auditors.

                  M A TTH EW    SM ITH , ALISA C A TO G G IO , M onty Grow , Erik Santos,

  Individuals 1-5 and otherssubm itted,and caused PCA to subm it,false and fraudulentclaim s,via

  interstate wire communications,to Tricare,CHAM PVA,and otherhealth care benefitprograms

  forunnecessary drugsprocured as a resultofkickbacks and otherillicitincentives,designed and

  form ulatedformaximum reimbursementwithoutregardto medicalnecessity ortherapeuticvalue,

  and notproperly prescribed by a licensed m edicalprofessionalw ith a legitim ate physician-patient

  relationship.
                  Astheresultofthese false and fraudulentclaims,Tricare,CHAM PVA,and other

  health carebenefitprogram sm ade payments,via interstate wire com munications,to PCA in the

  approximate am ount of at least $87 m illion. ln tunz, PCA paid, often via interstate wire

  comm unications,approximately $7.6 milliontoErik SantosthroughM Datalkx and E&JHoldings,

  approxim ately $9 m illion to lndividual1through Company 1,and approxim ately $18 m illion to

   M onty Grow through M GTen.




                                                  8
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 9 of 25




        15.    M A TTH EW      SM ITH , ALISA CATOGG IO , M onty Grow, Erik Santos,

 lndividuals 1-5 and otherstlsed the fraud proceedsto benefitthem selves and others,and to further

 the fraud schem e.

        A1linviolation ofTitle 18,United StatesCode,Section 1349.

                                      CO UN T 2
         Conspiracy toDefraud theUnited Statesand to Pay H ealth Care Kickbacks
                                        (18U.S.C.j371)
               The GeneralA llegations section of this Superseding lndictm entis re-alleged and

 incorporated by reference asthough fully setforth herein.

                From in oraround July 2014,through in oraround M arch 2016,in Broward County,

 in the Southern D istrictofFlorida,and elsewhere,the defendants,

                                   M ATT H EW SM ITH and
                                     A LISA C ATO G G IO ,

 did willfully,thatis,with the intentto further the objects ofthe conspiracy,and knowingly
 com bine,conspire,confederate andagreewith each other,and with othersknown and urlknownto

 the Grand Jury,including M onty Grow,Erik Santos,lndividuals 1-5 and others,to defraud the

 United Statesby im pairing,im peding,obstructing and defeating through deceitfuland dishonest

 m eans,the law ful govermuent functions of the U nited States D epartm ent of D efense and the

  Departm ent of V eterans A ffairs in their adm inistration and oversight of the Tricare and

  CHAM PVA programs,in violation ofTitle 18,United StatesCode,Section 371,and to comm it

  offensesagainsttheUnited States,thatis:

                toviolateTitle42,United StatesCode,Section l320a-7b(b)(2)(A),byknowingly
   and w illfully offering and paying rem uneration,including kickbacks and bribes,directly and

   indirectly,overtly and covertly,in cash and in kind,to a person to induce such person to referan

   individualto a person forthe furnishing and arranging forfurnishing ofany item and service for

                                                 9
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 10 of 25



  which paym entm ay be m ade in wholeand in pal4 underaFederalhealth care program ,thatis,

  Tricare and CH A M PV A ;and

               toviolateTitle42,UnitedStatesCode,Section 1320a-7b(b)(2)(B),by knowingly
  and willfully offering and paying remuneration,including kickbacks and bribes,directly and

  indirectly,overtly and covertly,incashand in kind,to aperson to inducesuch person topurchase,

  lease,order,andarrangeforand recom mend purchasing,leasing,and ordering,any good,facility,

  service,and item forwhich paym entmay bem adein wholeand in partunderaFederalhealth eare

  program ,thatis,Tricare and CH A M PV A .

                                  Purpose ofthe C onspiracv

                ltw as a purpose ofthe conspiracy forthe defendants and their co-conspirators to

  unlawfullyenrichthemselvesby,amongotherthings:(a)offeringandpayingkickbacksandbribes
  in return forreferringTricareand CHAM PVA beneficiariesand theirprescriptionsto PCA;(b)
  offering and paying kickbacksand bribesin the fonn ofillicitco-paymentwaiversand sham co-

  pay charities,paym entsforparticipation in phony patientsurveys,and otherbenetits,as a way to

  induceTricareand CHAM PVA beneficiariesto orderdrugsfrom PCA;(c)offeringandpaying
  kickbacks and bribesto prescribers in exchange for ordering and prescribing drugsfrom PCA for

  Tricareand CHAM PVA beneficiaries;(d)submitting and causing the submission offalse and
  fraudulentclaimsto Tricare and CHAM PVA fordrugsforTricareand CHAM PVA beneficiaries;

   (e)concealingthe kickbacks,referralsand fraudulentclaims'
                                                           ,and (9 diverting fraud proceeds,
   kickbacksand bribesfortheirpersonaluse,theuse and benefitofothers,and to furtherthe schem e.




                                                10
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 11 of 25




                             M anner and M eans of the Conspiracy

         The m alm er and m eans by which the defendants and their co-conspirators sought to

  accomplishtheobjectsandpurposeoftheconspiracyincluded,amongothers,thefollowing:
                M A TTH EW SM ITH , M onty Grow , Erik Santos, lndividuals 1-5, and others

  agreed thatPCA would pay approxim ately forty-five to sixty-five percentofthe protits collected

  byPCA forTricareand CHAM PVA beneficiariesreferred by Grow,Santos,lndividuals 1-5,and

  others to PCA .

                ALISA CATO GGIO tracked and calculatedkickback paym entsduefrom PCA to

  Erik Santos,M onty G row ,Individuals 1-5 and Others for Tricare and CH A M PV A beneficiary

  referrals.
                Erik Santos,M onty Grow,lndividual 1-5 and others offered and paid kickbacks

  and bribes to prescribers to approve preprinted prescriptions for expensive drugs for Tricare and

  CHAM PVA beneficiariesbilled by PCA .

                Erik Santosoffered to pay and paid othersforrecruiting and referring Tricareand

  CHAM PVA beneticiariesand theirprescriptions forcom pounded drugsto Santos,who in tulm

  referred the scripts to PCA in exchange forkickbacks.

                 lndividual1 created and operated Charity 1,a fictitiousentity which represented

  thatitcharitably funded co-paym ents for indigentinsurance beneficiaries,forthe purposes of

  inducing Tricare and CH A M PV A beneficiariesto ordercom pounded drugsand concealing PCA 'S

  lack of legitim ate co-paym entcollection.lndividual 1 and M A TTH E W SM ITH agreed to each

  pay 50% ofthe Tricare and CHA M PV A beneficiaries'co-paym entsthrough Charity 1 to conceal

  the true source Ofthe paym ents.
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 12 of 25




         9.     M ATTH EW SM ITH , A LISA CA TO G G IO and Erik Santos agreed that al1

  Santos's Tricare beneficiariesw ould be pre-approved forPCH to pay their co-paym ents,without

  regard to the patients' ability to pay, for purposes of inducing Tricare beneficiaries to order

  com pound drugs and to preventthem from canceling prescriptions.

                M A TTH EW      SM ITH , A LISA C A TO G G IO , M onty Grow , Erik Santos,

  lndividuals 1-5 and others concealed the true nature ofthe schem e by,am ong otherthings,using

  sham contractsand fake invoicesto concealthe kickbacks,w hiting outscripts to rem ove evidence

  ofbeneficiary refenuls,and lying to insurance auditors.

                M A TTH EW      SM ITH , A LISA C ATT O G IO , M onty G row , Erik Santos,

  lndividuals 1-5 and others subm itted,and caused PCA to subm it,false and fraudulentclaim s to

  Tricare and CH A M PVA for unnecessary drugs procured as a resultof kickbacks and otherillicit

  incentives,designed and form ulated for m axim um reim bursem ent by Tricare and CHA M PVA

  withoutregard to m edicalnecessity ortherapeutic value,and notproperly prescribed by a licensed

  m edicalprofessionalw ith a legitim ate physician-patientrelationship.

                A s the resultof these claim s,Tricare and CH A M PVA m ade paym ents to PCA in

  theapproximateamountof$87m illion.lnturn,PCA paidapproxim ately$7.6millioninkickbacks

  to Erik Santosthrough M llataltx and E&J Holdings,approximately $9 million in kickbacksto

  Individual1 through Com pany 1,and approximately $18 million in kickbacks to M onty Grow

  through M GTen.

                 M A TTH EW     SM ITH , A LISA CA TO G G IO , M onty G row , Erik Santos,

   Individuals 1-5,and others used the proceedsofthe conspiracy to benefitthem selvesand others,

   and to furtherthe schem e.




                                                  12
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 13 of 25




                                           O vertA cts

        lnfurtheranceoftheconspiracy,andto accomplishitsobjectsandpurpose,atleastoneof
  the co-conspirators comm itted and caused to be comm itted,in the Southern DistrictofFlorida,

  and elsewhere,atleastoneofthefollowing overtacts,am ong others:

                On oraboutJuly 17,2014,lndividual1e-m ailed M ATTH EW SM ITH atPCA in

  BrowardCountydiscussinganillicitco-paymentschemestatingthat,ûtgslometimes,asyouknow,
  that$40 copay stopspeoplefrom ordering a $6000m edication,ofwhich $5960 isfree ...101.'5
                OnoraboutJuly l7,2014,M ATTHEW SM ITH respondedtolndividuall'semail

  stating,CsYes,Iagree.lhave been experiencing m any ûno-go's'seeondary to notwanting to pay a

  $20-$75 copay.''
                On or about August 4,2014,lndividual 1 e-mailed M ATTHEW SM ITH to

  contirm with SM ITH thatCompany 1 waswilling to fund co-paymentsfora1lpatientsreferred

  by Com pany 1 to PCA ,because Com pany 1 ikw illnotlose a patientovera copay.''

                On or about A ugust 21, 2014, lndividual 1 e-m ailed M ATT H EW SM ITH

  explainingûigcharity11willbesending 100% ofthepaymenttoPCA thatisdueforeachclienton
  behalfofeachclientsothephannacycan ACT complaintLsicl-butsincetheyonlyreceive50%
  oftheprofitgon theprescriptionl,they only willpay 50% oftheexpense- thepharmacycovers
  theother50% from theirprofit(thusequaling l00%)- thiskeepsthingsevenandfair.''
                O n or about A ugust        2014, M A TTH EW SM ITH em ailed Individual 1

   clarifying:Stglndividual11 sowesend gcharity 11let'sgsayl$17.50ofa$35.00copay andthey
   then in returflsend us $35.00 correct? hmmm m ,ifwe are audited 1'm trying to make sense of

   ûwhy'w e w ould be sending 50% ofthe copay to an outside entity.''

                 On or about August 21, 2014, lndividual 1 em ailed M ATT H EW SM ITH ,



                                                 13
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 14 of 25




  responding:Cû1wouldputgcharity 11downasaM ARKETFNG COMPANY samewayyouwould
  listgcompany 11.There isnoway to connectwhatyou arepayingCharity lto acertain % ofa
  certain am ountofpatientscopays.''
                   On oraboutSeptember l3,2014,Erik Santos sentan em ailto lndividual 1 and

  M onty G row ,attaching a contractbetw een M llatalkx and Com pany 1,and stating ûûl-lere you go

  glndividual1j,Thank You,Pleasesend metheinfoforthephanuacy so Icansetuptheirprotile
  onourpodalforassignmentoftherx's.''

            8.     O n or about Septem ber l3,2014,co-conspirator M onty Grow sent an em ail to

  lndividual1attaching acontractforpatientreferralsbetween M G-
                                                              l-en and Company 1.

            9.     On or about September 26,2014,M ATTHEW SM ITH em ailed Individual 1:

  ûtglndividualll- weneedforyoutofigureoutawaytodeleteanynotation ofafaxnumberprior
  to subm ission for us to fillprescriptions.There has been som e docum ented history of payors

  recouping m onies secondary to tracking fax num berhistory outside the physician oftice.W e need

  to stay undertheradarand certainly away from patientbrokering.Letm e know how and when

  this can be com pleted.''
             10.   On oraboutOctober8,2014,ALISA CATOGGIO sentM ATTHEW SM ITH an

  em ailconcem ingprescriptionssubmittedbyErik SantosnotingthatttTHE TRAIL OF NUM BERS

  ARE ON THESE.''
                   O n or about O ctober 8, 2014, M A TTH EW SM ITH responded to ALISA

  CATOGGIO'Semail,instructinghertoûlprint,whiteoutandscaninPK.lhavejustsentErikan
   ()rrlêti1.',
                   O n oraboutOctober21,2014,Erik SantossentM A TTH EW SM ITH and A LISA

   CATOGGIO anemailwith asubjectlinelk-l-ricareissuesn''inwhichheexplainedhow to obtain


                                                  14
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 15 of 25




  an tûoverride''when Tricare denied a claim .ln the email,Santosdescribed,am ong otherthings,

  ûûtheway itusually worksisallyou need isthe DOD number,which Iknow they have sentin.

  Secondly,mostofthetimetheywilltellyouthatithasamax oflike 1,000 or2,000,butwhen you

  callthe Tricare PriorA uth phone num berthey willgive you an am azing paying override.''

                O n or about Decem ber 30, 2014, Erik Santos em ailed A LISA C A TO G G IO

  asking:itW hy isthisformulacoming back at$3,700 forTricare?Thisisa $15,000 formula.lam

  sure they did notcallin forthe Override.''
                On or about January 20, 2015, Individual 1 e-m ailed A LISA C AT O G G IO

  explainingtûW ehadanotethatPatient:LR.M .Icomplain gsic)aboutthe$17co-paypermed.W e
  willhavegcharity 1)gladlypaytheamountsforAlltri-carepatients.1wanttomakesurethatis
  clearandthatgcharity 1)coveringco-payispartoftheprocessifthey complain orcantmakethe
  paymentduepovertyLsic)...Thanksteam.Couldyouimaginelosinga$10kpatientfor3copays

  of$17? 1can't:(''.
                O n or about January 20,2015,ALISA CA TO G G IO responded in an e-m ail to

  lndividual1,statingtûcynthiaalreadyspoketothepatientLR.M .Iandmadeherawarethatshewill
  nothaveacopay.Cynthia already placed thepatienton Auto-refilltoo.''

          16.    On or aboutJanuary 20,2015,lndividual 1 responded in an e-m ailto ALISA

  CATOGGIO,statingûLGREAT!!!AUTO FILL.Thebestwordsinvented '
                                                           .)5'.
          17.    On or about January 21, 2015, M A TTH EW SM ITH em ailed co-conspirator
  M onty Grow asking:lsW ho's fax # is this ? W e calm otshow outside fax #'son these Rx's.There

  is a HIPPA concern around unsecured pathw ays & patients brokering concerns w hen speaking

   around scriptsnotcom ing directly from the M D .''
          18.    O n or about February 23,2015,Erik Santos em ailed a prescription for a Tricare
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 16 of 25




  beneficiary to M ATTH EW SM ITH,ALISA CATOG GIO and otherPCA em ployees,with the

  accompanyingmessage:ûipleaseConfil'm adjudicationamountbeforeprocessing.W eneverheard
  backregardingthisnew formula.''W henaPCA employeereportedtheadjudication amountand
  requested to speak to the prescriber, Santos responded:ûkàrou guys are w ay off base w ith the

  adjudications.Thiscream clearsfor$14kTheclinicianthatprescribesthisway lcannotdivulge,
  long story.ButI have no problem have ing gsielitswitched to the wrist? The issue is the
  reim bursem ent.Please advise.''

                 O n or about February         2015, A LISA C AT O G G IO sent an em ail

  M ATTHEW SM ITH with the subjectline ûûMdata Commission @ 651$'9and an attached
  spreadsheet.
         20.     O n oraboutM arch 4,20l5,a doctorsentlndividual1a m essage via Skype,asking

  Csf)nthepatientsthatcjsent,doyouwantmetocallthem ? Theyallsaythattheyarewaitingfor

  calls...:(''
                 On oraboutM arch 4,2015,lndividual1responded tothedoctorviaSkype,stating

  ktyou can calland leave am essage ...ifthey don'tansw er,then proceed to do the script...ifthey

  callback you can do aquick sum mary ofwhatyou prescribed them ...normally its 1or2 outof

   10 that ûrequire'consults' . ..w e only do this w hen a patientasks and only so they don't tell

  phannacy, ûW ELL l N EV ER SPOK E TO A D O CTO R' - w hich the pharm acy does not like

  hearing''
          22.    O n or about M arch 4,2015, lndividual 1 sent the doctor a m essage via Skype,

   indicating thatthe ûtdefault''arrangem entis notto callthe patientand to callthe patientûLON LY

   IF IT HA S HU G E RED LETTER S.''
                 O n oraboutM arch 6,2016,Erik Santosw rote a check to A LISA CA T O G G IO for



                                                 16
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 17 of 25




  $2,500.
         24.    O n or about M arch 7, 2015, lndividual l sent a dod or a m essage via Skype,

  instructing the doctorto give each patientsix retillson each prescription.

         25.    On or aboutM arch 20,2015,a doctorcashed an $1800 kickback paym entfrom
  Com pany 1.

                On or aboutA pril6,2015,Individual1 sent,and caused to be sent,approxim ately

     cashier's checks to PCA in Brow ard County to cover the co-paym ents for 37 Tricare

  beneficiariesreferred to PCA by Com pany 1.

                On oraboutApril7,2015,Erik Santostransfen'ed $3,900to adoctorasakickback
  forw riting prescriptions.

         28.    On or aboutApril 14,2015,a doctor cashed a $5,250 kickback paym ent from
  Com pany 1.

                On oraboutApril15,2015,Erik Santostransferred approxim ately $480,051to a
  co-conspiratoraskickbacksforthe referralofTricare beneticiariesto PCA .

         30.    On oraboutApril 16,2015,ALISA CA TO G G IO sentM A TTH EW SM ITH an

  emailwith thesubjectline ûdMllatalkx STRICARE'ActiveDutypatients''stating ksevery oneof
  theirpatientsiseligible forCopay A ssistance and isto beoffered im m ediately....D o nothold back

  the scriptpending approval.A 1lthese patients willbe approved.''

                OnoraboutApril24,2015,Erik Santostransferred$3,200to adoctorasakickback

  forw riting prescriptions.

                 On oraboutM ay 1,2015,lndividual1 made a $5,000 Paypaltransferto ALISA
  CA TO G G IO .

                 On or about M ay 5, 2015, A LISA CA TO G G IO em ailed a PCA em ployee


                                                 17
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 18 of 25




  Broward County(copyingM ATTHEW SM ITH)regardinga Company 1patientwho wastold
  thattûthem edication wasfree and notgoing to be charged on herinsurance,''and instructed the

  PCA employeetoûkgplleasecontactthispatientback andmakethem awarethatitisno chargeto
  them.gcompany 11hasacopayprogram,gcharity 11.''
             34.   On oraboutM ay 12,2015,M ATTHEW SM ITH em ailed ALISA CATOGGIO

  instructing herto ûiplease respond to Ralph & ldon'twantany reversals due to thisinvalid sig

  Sttlff''

                   On oraboutM ay 21,2015,aco-conspiratortransferred $5,000 to PCH tofundco-

  paym ents forPCA 'S M llataltx Tricare beneficiaries.

             36.   O n or aboutJune 11,2015,Individual1 sent,and caused to be sent,approxim ately

  150 cashier's checks to PCA in Brow ard County to cover co-paym ents for approxim ately 150

  Tricare beneficiariesreferred to PCA by Com pany 1.

                   On oraboutJune 15,2015,Erik Santostransferred $2,950to adoctorasakickback

  forw'
      riting prescriptions.

                   On or about January 11, 2016, A LISA CA TO G G IO em ailed M A TTH EW

  SM ITH identifying a com pany whose prescription had com eunder scrutiny during aphanuacy

  com pliance review.
                   On oraboutJanuary 12,2016,M A TTH EW SM ITH ,in response to a phanuacy

  compliancereview,eluailed an auditorand falsely stated ûCPCA doesnotcom pensate any outside

  individualsforrefen-als.''
                   O n or about January 28, 2016, A LISA C ATO G G IO em ailed M A TTH EW

  SM ITH tw o spreadsheets, one containing a list of Charity 1's uncollected copays and one

  containing a listofthe variouscontractsand com m issions ow ed to PCA 'S salesreps.


                                                  18
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 19 of 25




                On or about February 2,2016, ALISA CATO GGIO em ailed M ATTHEW

  SM ITH in responseto aquestion from SM ITH regardingthefailureto collectacopaym entfrom

  apatient,stating:ltrl-hiswasoneofthosescriptsthatgasalesreplagreedtopay aportion ofthe
  copay.W hich he had sentin am oney orderfor$1,000.'5
         42.    O n or about M arch 20,20l6, a co-conspirator em ailed a sham invoice to PCA

  seeking akickback paymentforthereferralofaTricare beneficiary.

         43.    On oraboutM arch 21,2016,A LISA CA TO G G IO sentPCA 'S accounts payable

  departm entthe sham invoice,copying M A TTH EW SM ITH on the em ail,and stating tûthis has

  been approved forpaym ent.''

         Allin violation ofTitle l8,U nited States Code,Section 371.

                                      C O UN TS 3-7
          Paym entofK ickbacks in Connection w ith a FederalH ealth C are Program
                                 (42U.S.C.j1320a-7b(b)(2)(A))
                The GeneralA llegations section of this Superseding Indictm entis re-alleged and

  incorporated by reference asthough fully setfol'th herein.

                On or aboutthe dates enumerated below,in Broward County,in the Southern

  DistrictofFlorida,and elsewhere,the defendants,

                                    M A TTH EW SM ITH and
                                      ALISA CA TO G G IO ,

  didknowingly and willfully offerandpay anyremuneration,thatis,kickbacksandbribes,directly

  and indirectly,overtly and covertly,in cash and in kind,including by check and by w ire transfer,

   as set forth below ,to a person to induce such person to refer an individualto a person for the

   funzishing and arranging forthe furnishing of any item and service for which paym ent m ay be

   m ade in whole and in partunder a Federalhealth care program ,this is,Tricare and CH A M PV A :




                                                 19
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 20 of 25




          Count                ApyroximateDateof                  ApproximateAmountof
                                K lckback Pa m ent                   K ickback Pa m ent
            3                        04/24/2015                           $963,117

            4                        04/29/2015                          $1,809,065

            5                        05/18/2015                          $2,208,917

            6                        06/15/2015                            $16,294

            7                        06/29/2015                           $249,480


        lnviolationofTitle42,UnitedStatesCode,Sedion 1320a-7b(b)(2)(A)andTitle 18,
 United StatesCode,Section 2.

                                         FO R FEITU RE
                           (18U.S.C.jj982(a)(7)and981(a)(1)(C))
                The allegations contained in this Superseding lndictm ent are realleged and

 incorporated by reference asthough fully setforth herein forthe purpose ofalleging forfeiture to

 the U nited States ofcertain property in w hich the defendants,M A TTH EW SM ITH and AL ISA

 CA TO G GIO ,have an interest.

                Upon conviction ofany violation ofTitle l8,United StatesCode,Section 1349,as

 alleged in Count 1 ofthis Superseding lndictm ent,the defendantso convicted shallforfeitto the

 United States any property,realor personal,thateonstitutes or is derived,direetly or indirectly,

 from gross proceeds traceable to the com m ission of such violation,pursuantto Title 18,United

 StatesCode,Sections981(a)(1)(C)and982(a)(7).
                Upon conviction of a violation of Title l8,U nited States Code, Section 37 l,as

 alleged in Count2 ofthis Superseding Indictm ent,the defendantso convicted shallforfeitto the

 U nited States any property,realor personal,that constitutes or is derived,directly or indirectly,

 from gross proceeds traceable to the com m ission of such violation,pursuantto Title 18,United


                                                20
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 21 of 25




  StatesCode,Section982(a)(7).
        4.     UponconvictionofaviolationofTitle42,UnitedStatesCode,Section 1320a-7(b),
 asalleged in Counts3through 7 ofthisSuperseding lndictment,the defendantso convicted shall

 forfeitto theU nited States,any property,realorpersonal,thatconstitutesorisderived,directly or

 indirectly,from grossproceedstraceableto the com m ission ofsuch violation,pursuantto Title l8,

 UnitedStatesCode,Section982(a)(7).
        5.     The propel'
                         ty subject to forfeiture includes, but is not limited to, at least
 approximately $87,000,000.00in United Statescurrency,which isasum ofm oney equalin value
 to thegrossproceedstraceableto the com m ission ofthe violation alleged in thislndictm ent,which

 theUnited Stateswillseekasaforfeituremoneyjudgmentaspal'tofeach defendant'ssentence.
               lf any of the property described above,as a result of any act or om ission of the

 defendant:

               a.      cannotbe located upon the exercise ofdue diligence;
               b.      hasbeen transferred or sold to,ordeposited with,a third party;
               C.      hasbeenplacedbeyondthejurisdictionofthecourt;
               d.      hasbeen substantially dim inished in value;or
               e.      hasbeen com m ingled w ith otherproperty w hich cannotbe divided
                       w ithoutdifficulty;

 itis the intentofthe U nited States to seek forfeiture of substitute property pursuantto Title 2 1,

 UnitedStatesCode,Sedion 853(p).




                                                21
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 22 of 25




        Allpursuantto Title 18,United States Code,Sections 982(a)(7) and 98l(a)(1)(C),as
  incorporatedbyTitle28,UnitedStatesCode,Section2461(c),andtheproceduressetfol'
                                                                              thinTitle
  2l,U nited States Code, Section 853,m ade applicable by Title 18,U nited States Code,Section

  982(b).



                                 ,-

            ,---
                   -   -..,'-'
                                  A
                                  z
                                    y .


                         .
                             ,
                                          A.
  A      AF A             O ORSHAN
      TED;W XTESATTORNEY


  JON M . E ER
  A SSISTAN T U .S.A TTORN EY
 Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 23 of 25
                                             UN ITED STATES DISTRICT CO IJRT
                                            SOUTH ERN DISTRICT O F FLO RIDA

UNITED STATES OF AM ERICA                                CASE NO . 20-60089-CR-ALTM AN/HUNT(s)


                                                         CERTIFICATE O F TRIA L A TTO RNEY*
M ATTHEW SM ITH,etal.,
                                                         Superseding Case Inform ation:
                              Defendants.     /
CourtDivision:(selectone)                                New defendantts)          Yes
       M iam i              Key W est                    Num berofnew defendants
       FTL                  W PB        FTP              Totalnumberofcounts              7

                 1have carefully considered the allegationsofthe indictment, thenumberofdefendants, thenumberof
                 probablewitnessesand thelegalcomplexitiesofthellAdictm ellt/llAforlnatiollattached hereto.
                 lam aware thatthe inform ation supplied on this statementwillbe relied upon by the Judges ofthis
                 Courtin Setting theircalendarsand scheduling criminaltrials underthe lnandate ofthe Speedy Trial
                 Act,Title28 U.S.C.Section 3161.
                 lnterpreter:       (YesorNo)
                 ListIanguageand/ordialect
                 Thiscasewilltake 14 daysforthepartiestotry.
                 Please check appropriate categoryandtypeofoffenselistedbelow :
                 fCheckonlyolèe)

       I         0 to 5 days                                    Petty
       II        6 to l0 days                                   M inor
       1lI       11to 20 days                 ?'                M isdem .
       IV        21to 60 days                                   Felony
       V         61daysand over
       6.
        lf     HasthiscasepreviouslybeenfiledinthisDistrictCourt?      (YesorNo) Yqj..         .
             yes:JudgeAltman                      CaseNo. 20-60089-CR-ALTMAN(s)(lnformation)
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?       (YesorNo) XO
        lfyes:M agistrate Case No.
        Related miscellaneousnumbers:
        Defendantts)infederalcustodyasof
        Defendantts)instatecustodyasof
        Rule20from theDistrictof
        lsthisapotentialdeath penalty case?(YesorNo)
                 Doesthiscaseoriginate from a matterpending intheCentralRegion ofthe U .S.Attorney'sOffice
                 priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                 Yes            No ?'
                 Doesthiscaseoriginate from amatterpending in the Northern Region ofthe U .S.Attorney'sOffice
                 priortoAugust8,2014(Mag.JudgeShaniek Maynard)?                Yes            No z
                 Doesthiscaseoriginatefrom a matterpending in the CentralRegion ofthe U S. Attorney'sOftice
                 priorto October3,2019 (M ag.JudgeJared St)        .                 ?'       No

                                                                JON .JUENGER
                                                                A SSISTAN T UN ITED STA TES A TTORN EY
*penaltySheetts)attached                                        F'loridaBarNo.56108
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 24 of 25




                            UNITED STATES DISTRICT COURT
                            SO UT H ERN D IST RICT O F FLO R ID A

                                        PEN A LTY SH EET

  Defendant'sN am e:M A TTH EW SM ITH

  CaseNo:           ZO-6OO89-CR-ALR-M AN/HUN TISI

  Count//1:

  Conspiracy to Comm itHealth CareFraud and W ireFraud

  Title l8,United States Code,Section 1349

  *M ax.Penalty:               Twenty(20)years'imprisonment
  Count#2:

  Conspiracy to Defraud the U nited States and to Pay H ealth Care K ickbacks

  Title 18,United StatesCode,Sedion 371

  *M ax.Penalty:               Five(5)years'iluprisonment
  Counts//3-7:

  Paym entofK ickbacks in Conned ion w ith a FederalH ealth C are Prozram

  Title42,United StatesCode-Section 1320a-7b(b)(2)(A)

  *M ax.Penalty:               Ten(10)years'imprisonmentastoeachcount
  Count#:




 *M ax.Penalty:




   iR efers only to possible term ofincarceration,does not include possible fines,restitution,
            specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60048-RKA Document 1 Entered on FLSD Docket 02/16/2021 Page 25 of 25




                             U NITED STA TE S D ISTR ICT C O U R T
                             SO U TH ER N DISTRIC T O F FLO R IDA

                                        PEN ALTY SH EET

  Defendant'sN am e:ALISA CA TO GG IO

  CaseNo:           20-60089-CR-ALTM AN/HUN T(s)
  Count//1:

  Conspiracy to Com m it14ea1th Care Fraud and W ire Fraud

  Title 18,United States Code,Section 1349

  *M ax.Penalty:               Twenty(20)years'imprisonment
  Count//2:

  Conspiracv to D efraud the U nited States and to Pay H ealth Care K ickbacks

  Title 18,U nited StatesCodesSed ion 371

  *M ax.Penalty:               Five(5)years'imprisonment
  Counts//3-7:

  P/ym entofK ickbacks in Connection w ith a FederalH ealth C are Program

  Title42,United StatesCode,Section 1320a-7b(b)(2)(A)

  *M ax.Penalty:               Ten (10)years-imprisonmentastoeachcount
  Count#:




  *M ax.Penalty:




   frltefers only to possible term of incarceration,does notinclude possible fines,restitution,
             specialassessm ents,parole term s,or forfeitures that m ay be applicable.
